Exhibit 10.7


SECONDAMENDED AND RESTATED SUPPLEMENTAL TRUST AGREEMENT
This Second Amended and Restated Supplemental Trust Agreement, dated as of
December 4, 2018 (this “Supplemental Trust Agreement”), is entered into by and
among BUILD AMERICA MUTUAL ASSURANCE COMPANY, a corporation organized and
existing under the laws of New York (the “Beneficiary”), HG RE LTD., an exempted
Bermuda limited company (the “Grantor”), and THE BANK OF NEW YORK MELLON, a
banking corporation organized and existing under the laws of the State of New
York (the “Trustee”), (the Grantor, the Beneficiary and the Trustee are
hereinafter each sometimes referred to individually as a “Party” and
collectively as the “Parties”).
RECITALS:
WHEREAS, HGR Patton (Luxembourg) S.a r.l, United States of America Branch,
Beneficiary and Trustee entered into a certain Supplemental Trust Agreement
dated as of July 20, 2012 (the “Original Agreement”) ; and
WHEREAS, the interest of HGR Patton (Luxembourg) S.a r.l., United States of
America Branch, as Grantor under the Original Agreement, was assigned to the
Grantor; and
WHEREAS, the Grantor Beneficiary and Trustee enterrd into an Amended and
Restated Supplemental Trust Agreement dated as of August 14, 2017 amending the
Original Agreement in certain respects and restating the Original Agreement in
its entirety (the “Amended Supplemental Trust Agreement”); and
WHEREAS, the Grantor and the Beneficiary have entered into that certain First
Loss Reinsurance Treaty Agreement, dated as of July 20, 2012 (as it may be
amended or restated in accordance with its terms, the "Reinsurance Agreement");
and
WHEREAS, pursuant to the Original Agreement and the Amended Agreement the
Grantor has created and maintains a trust account with the Trustee (the
“Supplemental Trust Account”) for the purposes set forth in the Reinsurance
Agreement and herein; and
WHEREAS, the Grantor, the Beneficiary and the Trustee have entered into that
certain Regulation 114 Trust Agreement, dated July 20, 2012 (as it may be
amended or restated in accordance with its terms, the "Regulation 114 Trust
Agreement"), pursuant to which HG Re has established the Regulation 114 Trust
Account (as defined therein); and
WHEREAS, the Trustee has agreed to continue to act as trustee hereunder, and to
hold Assets in the Supplemental Trust Account in accordance with the terms and
conditions of this Second Amended and Restated Supplemental Trust Agreement;
WHEREAS, the Parties desire to amend and restate the Amended Supplemental Trust
Agreement as herein set forth to, among other things acknowledge the
contribution and delivery of Surplus Notes (as defined herein) from the
Supplemental Trust Account to HGR Fund B, a sub-fund of HGR Portfolio Solutions
ICAV (“HGR Fund B”) in exchange for the receipt by the


NY01/ 7269182.9

--------------------------------------------------------------------------------

Exhibit 10.7


Supplemental Trust Account of shares of HGR Fund B and to otherwise restate the
Amended Supplemental Trust Agreement in its entirety;
NOW, THEREFORE, for and in consideration of the premises and the promises and
the mutual agreements hereinafter set forth, the Parties, intending to be
legally bound, covenant and agree as follows:
SECTION 1.
Deposit of Assets into the Supplemental Trust Account.

(a)    The Grantor hereby establishes the Supplemental Trust Account with the
Trustee for the sole use and benefit of the Beneficiary, under the terms set
forth herein, in order to secure payment of amounts owed by the Grantor to the
Beneficiary under the Reinsurance Agreement. The Trustee shall administer the
Supplemental Trust Account in its name as Trustee for the sole use and benefit
of the Beneficiary. The Supplemental Trust Account shall be subject to
withdrawal by the Beneficiary and the Grantor, respectively, solely as provided
herein. The Trustee hereby accepts the Supplemental Trust Account upon the terms
set forth in this Supplemental Trust Agreement.
(b)    The Trustee will accept and credit to the Supplemental Trust Account all
assets which from time to time are delivered to it for deposit in the
Supplemental Trust Account by or on behalf of the Grantor or the Beneficiary
(all such assets actually received in the Supplemental Trust Account are herein
referred to individually as an “Asset” and collectively as the “Assets”). The
Trustee is authorized and shall have the power to receive such Assets and to
hold, invest, reinvest and dispose of the same for the uses and purposes of and
according to the provisions herein set forth. All Assets shall be maintained by
the Trustee in the Supplemental Trust Account separate and distinct from all
other assets under the control of or on the books of the Trustee and shall be
received and continuously kept in a safe place at the Trustee’s office within
the United States of America.
(c)    The Grantor shall ensure that (i) any Assets transferred to the Trustee
for deposit in the Supplemental Trust Account will be in such form that the
Beneficiary, or the Trustee upon direction by the Beneficiary, may whenever
necessary negotiate any such Assets, without consent or signature from the
Grantor or any other person or entity in accordance with the terms of this
Supplemental Trust Agreement, (ii) from and after the date hereof, all Assets
transferred to the Trustee for deposit in the Supplemental Trust Account will
consist only of Eligible Assets, Surplus Notes and the shares of HGR Fund B, and
(iii) each such Asset shall be at the time of transfer free and clear of all
claims, liens, interests and encumbrances whatsoever (other than those arising
under this Supplemental Trust Agreement).
(d)    Prior to depositing the Assets in the Supplemental Trust Account, and
from time to time thereafter as required, the Grantor shall execute or cause the
execution of assignments, endorsement in blank, or transfer legal title to the
Trustee of all shares, obligations or other Assets requiring assignments, so
that the Beneficiary, or the Trustee upon direction by the Beneficiary, may
whenever necessary negotiate any such Assets, without the consent or signature
from the Grantor or any other person or entity. Any Assets received by the
Trustee which are not in such proper negotiable form shall not be accepted by
the Trustee and shall be returned to the


Page 2



--------------------------------------------------------------------------------

Exhibit 10.7


Grantor as unacceptable. The Trustee may hold Assets of the Supplemental Trust
Account in bearer form or in its own name or that of a nominee.
(e)    The Trustee shall have no responsibility to determine whether the Assets
in the Supplemental Trust Account are sufficient to secure the Grantor's
obligations to the Beneficiary. Furthermore, the Trustee shall have no
responsibility whatsoever to determine whether Assets transferred to the
Supplemental Trust Account constitute Eligible Assets.
SECTION 2.
Withdrawal or Transfer of Assets from the Supplemental Trust Account.

(a)    Without notice to the Grantor, the Beneficiary shall have the right, at
any time and from time to time, to withdraw from the Supplemental Trust Account,
subject only to written notice from the Beneficiary to the Trustee (the
“Withdrawal Notice”), such Assets as are specified in such Withdrawal Notice.
The Withdrawal Notice shall also specify instruction to the Trustee as to how
such specified Assets shall be delivered. The Beneficiary may from time to time
designate a third party (the “Beneficiary Designee”) in a Withdrawal Notice to
whom all or part of the Assets specified therein shall be delivered. The
Beneficiary shall not be required to present any other statement or document in
addition to a Withdrawal Notice in order to withdraw any Assets, except that the
Beneficiary shall acknowledge receipt of any such Assets withdrawn upon request
by the Trustee; nor is said right of withdrawal or any other provision of this
Supplemental Trust Agreement subject to any conditions or qualifications not
contained in this Supplemental Trust Agreement.
(b)    Upon receipt of a Withdrawal Notice, the Trustee shall immediately take
any and all steps necessary to transfer absolutely and unequivocally all right,
title and interest in the Assets specified in such Withdrawal Notice and shall
deliver physical custody (or such other form as is necessary to complete the
transfer) of such Assets to or for the account of the Beneficiary or the
Beneficiary Designee, as applicable, as specified in such Withdrawal Notice. The
Trustee shall notify the Grantor and the Beneficiary within five (5) Business
Days following each withdrawal from the Supplemental Trust Account. The Trustee
may rely on any Withdrawal Notice delivered by the Beneficiary without making
any investigation of the Beneficiary's authority to deliver it.
(c)    Without limitation of the foregoing provisions of this Section 2, the
Grantor shall be permitted to withdraw Assets from the Supplemental Trust
Account from time to time, subject only to written notice from the Grantor to
the Trustee, provided that such written notice shall have been countersigned by
the Beneficiary (the “Grantor Withdrawal Notice”), such Assets as are specified
in such Grantor Withdrawal Notice. The Grantor Withdrawal Notice shall also
specify instruction to the Trustee as to how such specified Assets shall be
delivered. The Grantor may from time to time designate a third party (the
“Grantor Designee”) in a Grantor Withdrawal Notice to whom all or part of the
Assets specified therein shall be delivered. The Grantor shall not be required
to present any other statement or document in addition to a Grantor Withdrawal
Notice in order to withdraw any Assets, except that the Grantor shall
acknowledge receipt of any such Assets withdrawn upon request by the Trustee.


Page 3



--------------------------------------------------------------------------------

Exhibit 10.7


(d)    Subject to Sections 2 and 3 of this Supplemental Trust Agreement and
subsections (e) and (f) below, the Trustee shall allow no substitution or
withdrawal of any Asset from the Supplemental Trust Account in the absence of a
Withdrawal Notice or a Grantor Withdrawal Notice.
(e)    Upon written notice to the Trustee from the Beneficiary, the Trustee
shall transfer amounts held in the Supplemental Trust Account to the Regulation
114 Trust Account (the “Transfer Notice”).
(f)    Upon written notice to the Trustee from the Beneficiary, the Trustee
shall request a redemption by the issuer of some or all of the HGR Fund B shares
in exchange for receipt by the Trust from HGR Fund B of all assets then
distributable in kind or in cash by HGR Fund B on account of the redemption by
the Trustee of said shares and the Trustee shall hold the same in the
Supplemental Trust Account as Assets subject to the provisions of this
Agreement. In the event HGR Fund B does not honor the redemption when requested
by the Trustee, upon written notice from the Beneficiary, the Trustee shall take
all required actions to liquidate HGR Fund B in order to effect the distribution
of assets by HGR Fund B to the Supplemental Trust as shareholder of HGR Fund B.
SECTION 3.
Redemption, Investment and Substitution of Assets.

(a)    The Trustee shall surrender for payment all maturing Assets and all
Assets called for redemption, deposit the principal amount of the proceeds of
any such payment to the Supplemental Trust Account and give written notice to
the Beneficiary and the Grantor of such action.
(b)    The Grantor may appoint an investment manager (in such capacity, the
“Asset Manager”), to make investment decisions with regard to the Assets held by
the Trustee in the Supplemental Trust Account. The Grantor shall promptly notify
the Trustee in writing of the termination of the appointment of the Asset
Manager. From time to time, the Grantor, or the Asset Manager, acting on behalf
of Grantor, may instruct the Trustee to invest Assets in the Supplemental Trust
Account (other than the Surplus Notes held therein) in Eligible Assets. The
Trustee agrees to follow any investment instructions from the Asset Manager and
to execute and settle all such trades in the ordinary course. The Grantor shall
be responsible to ascertain whether investments are “Eligible Assets”.
(c)    From time to time, the Grantor may provide written instructions to the
Trustee to direct the Trustee to substitute other Eligible Assets for Assets
presently held in the Supplemental Trust Account; provided, however, that (i)
such written instructions (A) certify that the fair market values of the assets
being substituted equals or exceeds the fair market value of the assets being
withdrawn and (B) reference current information from an independent third-party
pricing source that customarily values such assets, and (ii) the Beneficiary is
promptly notified of said substitution and given a copy of said written
instructions. In the case of a substitution of Eligible Assets for Surplus Notes
or shares of HGR Fund B, the fair market value of the assets to be so
transferred into the Supplemental Trust Account must be at least equal to the
par value of the Surplus Notes or net asset value of the shares of HGR Fund B
determined by reference to the


Page 4



--------------------------------------------------------------------------------

Exhibit 10.7


par value of the Surplus Notes, to be removed, plus any accrued but unpaid
interest thereon through the date of such removal, minus any such accrued but
unpaid interest that was previously assigned pursuant to Section 14(g)(iii) of
the Reinsurance Agreement. The Trustee shall also follow any instructions
regarding substitution of assets that are signed by both the Grantor and the
Beneficiary.
(d)    When the Trustee is directed to deliver or receive Assets against
payment, delivery will be made in accordance with generally accepted market
practice.
SECTION 4.
Trust Income.

All payments of interest, dividends and other income in respect to the Assets in
the Supplemental Trust Account shall be promptly deposited into the Supplemental
Trust Account.
SECTION 5.
Right to Vote Assets.

(a)    The Trustee shall forward all annual and interim stockholder and other
financial reports and all proxies and proxy materials relating to the Assets in
the Supplemental Trust Account to the Grantor within a reasonable period of time
following the Trustee’s receipt thereof. The Grantor shall have the full and
unqualified right to vote any shares of stock or other securities in the
Supplemental Trust Account.
(b)    Notwithstanding paragraph 5(a), the Grantor shall direct the Trustee to
act with respect to the any exercise or non-exercise of voting rights of HGR
Fund B shares. In order for the Trustee to act with respect to the exercise or
non-exercise of voting rights of the HGR Fund B shares, it must receive written
instructions of the Grantor using the Trustee’s generated form or clearly marked
as instructions, addressed as the Trustee may from time to time request, by such
time as the Trustee shall advise the Grantor or its designee. If the Trustee
does not receive such written instructions by such deadline, the Trustee shall
not be liable for failure to take any action relating to or to exercise any
rights conferred by such HGR Fund B shares.
(c)    In the case of the exercise or non-exercise of voting rights of the HGR
Fund B shares on the matters set forth in paragraph (d) of this section, Grantor
must obtain the prior written consent of Beneficiary, which consent shall not be
unreasonably withheld, and provide such written consent to the Trustee in the
form required by the Trustee.
(d)    Matters requiring written consent of Beneficiary are any proposed changes
to the HGR Fund B’s:
i. Investment objectives, policies or restrictions;
ii. Borrowing or leverage;
iii. Dividend policy;
v. Liabilities; and


Page 5



--------------------------------------------------------------------------------

Exhibit 10.7


vi. Ability to sell and list its shares publicly.
SECTION 6.
Additional Rights and Duties of the Trustee.

(a)    The Trustee shall be a bank which is a member of the Federal Reserve
System of the United States of America or a New York State chartered bank or
trust company and shall not be a parent, subsidiary or affiliate of the Grantor
or the Beneficiary.
(b)    The Trustee shall be liable for its own negligence, willful misconduct or
lack of good faith arising out of or in connection with the performance of its
obligations in accordance with this Supplemental Trust Agreement.
(c)    The Trustee shall notify the Grantor and the Beneficiary in writing
promptly, but in no event more than ten (10) calendar days, following each
deposit into, or withdrawal from, the Supplemental Trust Account and shall
notify the Grantor promptly of the receipt by the Trustee of any Withdrawal
Notice or Transfer Notice.
(d)    The Trustee shall be under no obligation to determine whether or not any
instructions given by the Grantor or the Beneficiary are contrary to any
provision of law. It is understood and agreed that the Trustee’s duties are
solely those set forth herein and that the Trustee shall have no duty to take
any other action unless specifically agreed to by the Trustee in writing.
Without limiting the generality of the foregoing, the Trustee shall not have any
duty to advise, manage, supervise or make recommendations with respect to the
purchase, retention or sale of any Assets in the Supplemental Trust Account as
to which a default in the payment of principal or interest has occurred or to be
responsible for the consequences of insolvency or the legal inability of any
broker, dealer, bank or other agent employed by the Grantor or Trustee with
respect to the Assets except to the extent that the Trustee was negligent,
engaged in willful misconduct or acted with a lack of good faith in the
selection of any such person or entity.
(e)    The Trustee shall accept and open all mail directed to the Grantor or the
Beneficiary in care of the Trustee.
(f)    The Trustee shall furnish to the Grantor and the Beneficiary a statement
of all Assets in the Supplemental Trust Account upon the inception of the
Supplemental Trust Account and at regular intervals no less frequently than at
the end of each quarter thereafter.
(g)    The Trustee shall keep full and complete records of the administration of
the Supplemental Trust Account in accordance with all applicable law. Upon the
request of the Grantor or the Beneficiary, the Trustee shall promptly permit the
Grantor or the Beneficiary, their respective agents, employees, independent
auditors and regulatory authorities to examine, audit, excerpt, transcribe and
copy, during the Trustee’s normal business hours, any books, documents, papers
and records relating to the Supplemental Trust Account or the Assets. Any
out-of-pocket expenses incurred by the Trustee in relation to any such audit
shall be reimbursed by the Grantor and/or the Beneficiary, as the case may be.


Page 6



--------------------------------------------------------------------------------

Exhibit 10.7


(h)    Unless otherwise provided in this Supplemental Trust Agreement, the
Trustee is authorized to follow and rely upon all instructions given by officers
of the Grantor or the Beneficiary and by attorneys-in-fact acting under written
authority furnished to the Trustee by the Grantor or the Beneficiary, including,
without limitation, instructions given by letter, facsimile transmission or
electronic media, if the Trustee believes such instructions to be genuine and to
have been signed, sent or presented by the proper party or parties. In the
absence of negligence, the Trustee shall not incur any liability to anyone
resulting from actions taken by the Trustee in reliance in good faith on such
instructions. The Trustee shall not incur any liability in executing
instructions (i) from any attorney-in-fact prior to receipt by it of notice of
the revocation of the written authority of the attorney-in-fact or (ii) from any
officer of the Grantor or the Beneficiary.
(i)    The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Supplemental Trust Agreement, as it may from time
to time be amended, and no implied duties or obligations shall be read into this
Supplemental Trust Agreement against the Trustee.
(j)    No provision of this Supplemental Trust Agreement shall require the
Trustee to take any action which, in the Trustee’s reasonable judgment, would
result in any violation of this Supplemental Trust Agreement or any provision of
law.
(k)    The Trustee may confer with counsel of its own choice in relation to
matters arising under this Supplemental Trust Agreement. The opinion of said
counsel shall be full and complete authority and protection for the Trustee with
respect to any action taken, suffered or omitted by it in good faith and in
accordance with the opinion of said counsel, other than with respect to the
withdrawal of Assets by the Beneficiary.
(l)    Except in the case of the Surplus Notes (which shall be maintained by the
Trustee in certificated form), the Trustee may maintain the Assets in book-entry
form with, and utilize the services of, any Federal Reserve Bank, The Depository
Trust Company or similar such depositories ("Central Depositories") as
appropriate. Assets may be held in the name of a nominee maintained by the
Trustee or any Central Depository.
(m)    The Trustee shall be liable for (i) the safekeeping of the Assets and
administering the Supplemental Trust Account in accordance with the provisions
of this Supplemental Trust Agreement and (ii) its own negligence, willful
misconduct or lack of good faith in performing its duties under this
Supplemental Trust Agreement. The Trustee shall exercise the standard of care
with respect to the Assets that a professional trustee, engaged in the banking
or trust company industry, having professional expertise in financial and
securities processing transactions and custody would observe in such affairs.
The Trustee shall be liable for physical loss of or damage to Assets under its
care, custody, possession or control or the care, custody, possession or control
of its subcustodians, other agents or nominee(s) selected by it, including but
not limited to loss due to fire, burglary, robbery, theft or mysterious
disappearance. Notwithstanding the foregoing, the Trustee shall not be
responsible for loss of or damage to Assets held in Central Depositories,
including but not limited to loss due to fire, burglary, robbery, theft or
mysterious disappearance.


Page 7



--------------------------------------------------------------------------------

Exhibit 10.7


(n)    Whenever in the administration of the Supplemental Trust Account created
by this Supplemental Trust Agreement the Trustee shall deem it necessary or
desirable that a matter be proved or established prior to taking, suffering or
omitting any action thereunder, such matter (unless other evidence in respect
thereof be herein specifically prescribed) may be deemed to be conclusively
proved and established by a statement or certificate signed by or on behalf of
Grantor and/or Beneficiary, as appropriate, and delivered to the Trustee and
said statement or certificate shall be full warrant to the Trustee for any
action taken, suffered or omitted by it on the faith thereof.
(o)    The Trustee shall execute and settle securities transactions by itself or
by means of an agent or broker. The Trustee shall not be responsible for any act
or omission, or for the solvency, of any such agent or broker, unless in the
case of agent(s), such agent(s) is selected by the Trustee, or in the case of
brokers, such broker is negligently selected by the Trustee.
(p)    The Trustee is not required to make advances of cash, securities or any
other property on behalf of the Supplemental Trust Account, or permit overdrafts
in the Supplemental Trust Account in connection with the acquisition or
disposition of Assets in the Supplemental Trust Account; provided, however, that
if the Trustee is required by industry practice to make such advance or permit
such an overdraft, such advance or overdraft shall be deemed a loan by the
Trustee to the Grantor, which loan shall be payable on demand and shall bear
interest at the Trustee’s customary rate for similar loans. The Grantor shall be
solely responsible for repayment of such loan and any interest thereon.
SECTION 7.
The Trustee’s Compensation; Expenses.

(a)    The Grantor shall pay the Trustee, as compensation for its services under
this Supplemental Trust Agreement, a fee computed at rates determined by the
Trustee from time to time and agreed to in writing to the Grantor. The Grantor
shall pay or reimburse the Trustee for all of the Trustee’s expenses and
disbursements in connection with its duties under this Supplemental Trust
Agreement (including reasonable attorneys’ fees and expenses), except any such
expense or disbursement as may arise from the Trustee’s negligence, willful
misconduct, lack of good faith or failure to administer the Supplemental Trust
Account in accordance with the terms of this Supplemental Trust Agreement. The
Grantor also hereby indemnifies the Trustee for, and holds it harmless against,
any loss, liability, costs or expenses (including reasonable attorney’s fees and
expenses) incurred or made without negligence, willful misconduct or lack of
good faith on the part of the Trustee, arising out of or in connection with the
performance of its obligations in accordance with the provisions of this
Supplemental Trust Agreement (which shall be the sole obligation of the
Trustee), including any loss, liability, costs or expenses arising out of or in
connection with the status of the Trustee and its nominee as the holder of
record of the Assets. The Grantor hereby acknowledges that the foregoing
indemnities shall survive the resignation of the Trustee or the termination of
this Supplemental Trust Agreement.
(b)    No Assets shall be withdrawn from the Supplemental Trust Account or used
in any manner for paying compensation to, or reimbursement of expenses or
indemnification of, the Trustee.


Page 8



--------------------------------------------------------------------------------

Exhibit 10.7


SECTION 8.
Resignation or Removal of the Trustee.

(a)    The Trustee may resign at any time upon delivery of a written notice
thereof to the Beneficiary and the Grantor effective not less than ninety (90)
calendar days after receipt by the Beneficiary and the Grantor of such notice.
The Trustee may be removed by the Grantor’s delivery to the Trustee and the
Beneficiary of a written notice of removal, effective not less than ninety (90)
calendar days after receipt by the Trustee and the Beneficiary of such notice.
No such resignation or removal shall become effective until a successor trustee
has been appointed and approved by the Beneficiary and the Grantor and all
Assets in the Supplemental Trust Account have been duly transferred to the
successor trustee in accordance with paragraph (b) of this Section 8.
(b)    Upon receipt by the proper Parties of the Trustee’s notice of resignation
or the Grantor’s notice of removal, as applicable, the Grantor and the
Beneficiary shall appoint a successor trustee. Any successor trustee shall be a
bank or trust company specified in Section 6(a) of this Supplemental Trust
Agreement. Upon the acceptance of the appointment as trustee hereunder by a
successor trustee and the transfer to such successor trustee of all Assets in
the Supplemental Trust Account, the resignation or removal of the trustee shall
become effective. Thereupon, such successor trustee shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed trustee, and the resigning or removed trustee shall be discharged from
any future duties and obligations under this Supplemental Trust Agreement, but
the resigning or removed trustee shall continue after such resignation or
removal to be entitled to the benefits of the indemnities provided herein for
the Trustee.
SECTION 9.
Termination of the Supplemental Trust Account.

The Supplemental Trust Account and this Supplemental Trust Agreement shall be
effective until terminated by the provision of sixty (60) calendar days’ advance
written notice sent to the Trustee jointly by the Grantor and the Beneficiary.
Upon the termination of the Supplemental Trust Account, the Trustee shall, with
the Beneficiary’s prior written consent, such consent not to be unreasonably
withheld or delayed, transfer to the Grantor all of the Assets of the
Supplemental Trust Account not previously withdrawn by the Beneficiary.
SECTION 10.
Definitions.

Except as the context shall otherwise require, the following terms shall have
the following meanings for purposes of this Supplemental Trust Agreement (the
definitions to be applicable to both the singular and the plural forms of each
term defined if both forms of such term are used in this Supplemental Trust
Agreement):
“Beneficiary” shall include any successor of the Beneficiary by operation of
law, including, without limitation, any liquidator, rehabilitator, receiver or
conservator.
“Business Day” means any day other than a day on which banks in the State of New
York or the Islands of Bermuda are permitted or required to be closed.


Page 9



--------------------------------------------------------------------------------

Exhibit 10.7


“Eligible Assets” means cash (United States legal tender), certificates of
deposit (issued by a United States bank and payable in United States legal
tender), and investments of the type specified in Paragraphs (1), (2), (3), (8)
and (10) of Subsection (a) of Section 1404 of the New York Insurance Law;
provided, however, that such investments are issued by an institution that is
not the parent, a subsidiary or an affiliate of either the Grantor or the
Beneficiary and, provided further, that the investments comply with the
investment guidelines attached hereto as Exhibit A, as the same may be amended
from time to time upon written notice by the Beneficiary and the Grantor to the
Trustee.


“Person” means an individual, corporation, limited liability company,
association, joint-stock company, business trust or other similar organization,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof.
"Surplus Notes" means the Beneficiary's $503 million Surplus Notes due April 1,
2042, presently outstanding in the amount of $499 million.
SECTION 11.
Governing Law.

This Supplemental Trust Agreement shall be subject to and governed by the laws
of the State of New York, without regard to its conflict of laws provision and
the Supplemental Trust Account created hereunder shall be administered in
accordance with the laws of said state.
SECTION 12.
Successors and Assigns.

This Supplemental Trust Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors, permitted assigns and legal
representatives. Neither this Supplemental Trust Agreement, nor any right or
obligation hereunder, may be assigned by any Party without the prior written
consent of the other Parties hereto. Any assignment in violation of this Section
12 shall be void and shall have no force and effect.
SECTION 13.
Severability.

All rights and restrictions contained herein may be exercised and shall be
applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary to render
this Supplemental Trust Agreement legal, valid and enforceable. If any term of
this Supplemental Trust Agreement, or part thereof, shall be held to be illegal,
invalid or unenforceable by a court of competent jurisdiction, it is the
intention of the Parties that the remaining terms hereof, or part thereof, shall
constitute their agreement with respect to the subject matter hereof and all
such remaining terms, or parts thereof, shall remain in full force and effect.
To the extent legally permissible, any illegal, invalid or unenforceable
provision of this Supplemental Trust Agreement shall be replaced by a valid
provision which will implement the purpose of the illegal, invalid or
unenforceable provision.
SECTION 14.
Entire Agreement.



Page 10



--------------------------------------------------------------------------------

Exhibit 10.7


This Supplemental Trust Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof, and there are no
understandings or agreements, conditions or qualifications relative to this
Supplemental Trust Agreement which are not fully expressed in this Supplemental
Trust Agreement.
SECTION 15.
Amendments.

This Supplemental Trust Agreement may be modified or otherwise amended, and the
observance of any term of this Supplemental Trust Agreement may be waived, only
if such modification, amendment or waiver is in writing and signed by the
Parties.
SECTION 16.
Notices.

Unless otherwise specifically provided for in this Agreement, all notices,
requests, demands and other communications under this Supplemental Trust
Agreement must be in writing and will be deemed to have been duly given or made
as follows: (a) if sent by registered or certified mail in the United States
return receipt requested, upon receipt; (b) if sent by reputable overnight air
courier, two Business Days after mailing; (c) if sent by facsimile transmission
or electronic mail, with a copy mailed on the same day in the manner provided in
(a) or (b) above, when transmitted and receipt is confirmed by telephone; or (d)
if otherwise actually personally delivered, when delivered, and shall be
delivered as follows:
If to the Grantor:
HG Re Ltd.
ATTN: President
A.S. Cooper Building, 26 Reid Street
Hamilton HM 11
Bermuda
Telephone: (441) 278-3148
Fax: (441) 278-3145
Email: kevin.pearson@hgreltd.com


With a copy to:


White Mountains Insurance Group, Ltd.
ATTN: General Counsel
80 South Main Street
Hanover, NH 03755
Telephone: (603) 640-2202
Fax: (603) 643-4592
Email: rseelig@whitemountains.com


If to the Beneficiary:
Build America Mutual Assurance Company


Page 11



--------------------------------------------------------------------------------

Exhibit 10.7


ATTN: General Counsel
200 Liberty Street, 27th Floor
New York, NY 10281
Telephone: 212-365-7561
Email: generalcounsel@buildamerica.com




Page 12



--------------------------------------------------------------------------------

Exhibit 10.7


If to the Trustee:
The Bank of New York Mellon
Melissa Sciore
BNY Mellon Asset Servicing
111 Sanders Creek Parkway
East Syracuse, NY  13057




or to such other address or to such other Person as a Party may have last
designated by notice to the other Parties.


SECTION 17.
Headings.

The headings of the Sections have been inserted for convenience of reference
only and shall not be deemed to constitute a part of this Supplemental Trust
Agreement.
SECTION 18.
Counterparts.

This Supplemental Trust Agreement may be executed in any number of counterparts,
and all of such counterparts, taken together, shall evidence one and the same
agreement. Delivery of a copy of this Supplemental Trust Agreement bearing an
original signature by facsimile transmission or by electronic mail in “portable
document format” form shall have the same effect as physical delivery of the
paper document bearing the original signature.
SECTION 19.
No Third Party Beneficiaries.

Except as otherwise expressly set forth in any provision of this Supplemental
Trust Agreement, nothing in this Supplemental Trust Agreement is intended or
shall be construed to give any Person, other than the Parties, any legal or
equitable right, remedy or claim under or in respect of this Supplemental Trust
Agreement or any provision contained herein.
SECTION 20.
PATRIOT ACT; SANCTIONS.

(a)    The Grantor and the Beneficiary hereby acknowledge that the Trustee is
subject to federal laws, including the Customer Identification Program (“CIP”)
requirements under the USA PATRIOT Act and its implementing regulations,
pursuant to which the Trustee must obtain, verify and record information that
allows the Trustee to identify the Grantor and the Beneficiary. Accordingly,
prior to opening an account hereunder, the Trustee will ask the Grantor and the
Beneficiary to provide certain information including, but not limited to, the
Grantor’s and the Beneficiary’s name, physical address, tax identification
number and other information that will help the Trustee to identify and verify
the Grantor’s and the Beneficiary’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information. The Grantor and the Beneficiary agree that the Trustee
cannot open an account hereunder unless and until the Trustee verifies the
Grantor’s and the Beneficiary’s identity in accordance with the Trustee’s CIP.


Page 13



--------------------------------------------------------------------------------

Exhibit 10.7


(b)    “Sanctions” shall mean all economic sanctions, laws, rules, regulations,
executive orders and requirements administered by any governmental authority of
the U.S. (including the U.S. Office of Foreign Assets Control) and the European
Union (including any national jurisdiction or member state thereof), in addition
to any other applicable authority with jurisdiction over the Grantor. Throughout
the term of this Agreement, the Grantor (i) shall maintain, and comply with,
those programs, policies, procedures and measures designed to ensure compliance
with, and prevent violations of, Sanctions (an “Economic Sanctions Compliance
Program”) which includes measures to accomplish effective and timely scanning of
all relevant data with respect to its clients and with respect to incoming or
outgoing assets or transactions; (ii) shall ensure that neither the Grantor nor
any of its affiliates, directors, officers, employees or clients (to the extent
such clients are covered by this Agreement) is an individual or entity that is,
or is owned or controlled by an individual or entity that is: (A) the target of
Sanctions, or (B) located, organized or resident in a country or territory that
is, or whose government is, the target of Sanctions; and (iii) shall not,
directly or indirectly, use the Account in any manner that would result in a
violation of Sanctions.
The Grantor will promptly provide to the Trustee such information as the Trustee
reasonably requests in connection with the matters referenced in this Section
20, including information regarding the Account, the assets held or to be held
in the Account, the source thereof, and the identity of any individual or entity
having or claiming an interest therein. The Trustee may decline to act or
provide services in respect of any Account, and take such other actions as it,
in its reasonable discretion, deems necessary or advisable, in connection with
the matters referenced in this Section 20. If the Trustee declines to act or
provide services as provided in the preceding sentence, except as otherwise
prohibited by applicable law or official request, the Trustee will inform the
Grantor as soon as reasonably practicable.


[Remainder of page left intentionally blank]


Page 14



--------------------------------------------------------------------------------

Exhibit 10.7


IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Supplemental Trust Agreement to be executed and delivered by their
respective officers thereunto duly authorized as of the date first above
written.
HG RE LTD., as Grantor



By:     
Name:     
Title:     


BUILD AMERICA MUTUAL ASSURANCE COMPANY, as Beneficiary



By:     
Name:     
Title:     


THE BANK OF NEW YORK MELLON, as Trustee



By:     
Name:     
Title:     




Page 15



--------------------------------------------------------------------------------


Exhibit 10.7


EXHIBIT A


Investment Guidelines







--------------------------------------------------------------------------------

Exhibit 10.7




HG Re Ltd.
Investment Portfolio Guidelines
for the
Regulation 114 Trust and Supplemental Trust




Scope


The investment guidelines contained herein (“Guidelines”) apply to the
following:
i.
All the Investable Assets of the Regulation 114 Trust; and

ii.
All the Investable Assets of the Supplemental Trust.

These Guidelines establish an investment objective and policy, investment
guidelines and limits and a governance framework. The Guidelines are established
and reviewed annually by the HG Re Ltd. Board of Directors or its designated
committee.
Investment Objectives


The primary Investment Objectives for the Portfolios subject to these Guidelines
are:
i.
To preserve claims paying resources;

ii.
To provide for sufficient liquidity to pay claims;

iii.
To generally avoid realized capital losses;

iv.
To ensure compliance with the limitations set forth in Section 1404 of the New
York Insurance Law, the Regulation 114 Trust Agreement, the Supplemental Trust
Agreement and these Guidelines; and

v.
Subject to the foregoing, to maximize risk adjusted returns.

Investment Manager


HG Re Ltd. will outsource the management of the Portfolios to one or more
Portfolio Managers. The Portfolio Manager/s shall be selected and monitored by
HG Re Ltd. and may be changed from time to time with the approval of the HG Re
Ltd. Board of Directors. The Portfolio Manager/s shall adhere to the Guidelines
set forth herein.







--------------------------------------------------------------------------------

Exhibit 10.7




Eligible Investments


Subject to the restrictions set forth in the Credit Quality and Compliance with
New York Insurance sections below, the following are eligible investments:
i.
Cash and certificates of deposit issued by a U.S. bank;

ii.
Obligations issued or guaranteed by the U.S. Government or an agency thereof;

iii.
Obligations issued by a Government Sponsored Enterprise;

iv.
Obligations issued or guaranteed by U.S. states, U.S. municipalities and any
agency or instrumentality thereof, limited to the following insurable sectors:

a.
General Obligation (States, Counties, Cities, School Districts, Special
Districts, and Community College Districts)

b.
Special Tax Secured (Income, Ad Valorem, Sales, Excise, Public Service Tax,
Income, Motor Vehicle Tax)

c.
Public Colleges and Universities

d.
Water, Sewer & Solid Waste Utility Revenue (without landfill or mass burn
facilities)

e.
General Fund, Non Ad Valorem or Appropriation

f.
Electric and Gas Utility Revenue (retail and wholesale)

g.
Transportation Facilities with 3 or more years of operating history (Airports,
Ports, Toll Roads and Bridges, Parking, Mass Transit)

h.
Municipal Pools (secured by loans from the categories listed above);

v.
Obligations issued by U.S. companies that are registered under the Securities
Exchange Act of 1934 provided that such obligations are not issued by an
institution that is the parent, a subsidiary or an affiliate of either the
Grantor or the Beneficiary; and

vi.
Securities of any investment company registered under the Investment Company Act
of 1940, if such company invests at least 90% of its assets in the eligible
investments set forth above.

All of the Investable Assets shall be denominated in U.S. dollars.


Obligations that have been insured by BAM are not eligible for purchase unless
the purchase of such obligations is part of a claim payment or has been
specifically approved by the Surveillance and Risk Management Committees of BAM
as part of a work out process.







--------------------------------------------------------------------------------

Exhibit 10.7




Credit Quality


i.
At all times, Investable Assets with a term at purchase of 12 months or more
shall have a Rating of A/A3 or higher;

ii.
At all times, Investable Assets with a term at purchase of less than 12 months
must have a short term Rating of A1/P1 (MIG1-VMIG1 for tax-exempts);

iii.
At all times, the Regulation 114 Trust shall have an average Rating of at least
AA-/Aa3 on a stand-alone basis without the benefit of insurance; and

iv.
At all times, the Supplemental Trust shall have an average Rating of at least
AA-/Aa3 on a stand-alone basis without the benefit of insurance.

Concentration Limits


Investable Assets shall be diversified in order to minimize the risk of large
losses. The following diversification guidelines shall apply to the Regulation
114 Trust and the Supplemental Trust each on a stand-alone basis and shall be
maintained at all times. These limitations do not apply to securities issued by
the U.S. Government or an agency thereof or securities issued or guaranteed by a
Government Sponsored Enterprise.
i.
The total investment in any one issuer’s securities having a Rating of AAA/Aaa
shall not exceed 5% of the respective Portfolio;

ii.
The total investment in any one issuer’s securities having a Rating of AA/Aa
shall not exceed 3% of the respective Portfolio;

iii.
The total investment in any one issuer’s securities having a Rating of A/A shall
not exceed 2% of the respective Portfolio;

iv.
The total investment in obligations issued by entities in a single state shall
be limited to:

a.
15% of the tax-exempt portion of the respective Portfolio for California, New
York and Texas; and

b.
10% of the tax-exempt portion of the respective Portfolio for all other states;

v.
The total investment in obligations of companies within any one Industry shall
not exceed 15% of the taxable portion of the respective Portfolio.

Compliance with New York Insurance Law


Not withstanding to the limitations set forth herein, the Regulation 114 Trust
shall at all times remain in compliance with paragraphs (1), (2), (3), (8) and
(10) of subsection (a) of section §1404 of the New York Insurance Law, as
described in Appendix B.







--------------------------------------------------------------------------------

Exhibit 10.7




Liquidity


The Portfolios shall maintain adequate liquidity on a stand-alone basis to meet
their respective obligations under the Reinsurance Agreement, provided further
that at least 90% of the Investable Assets in each of the Portfolios shall be
invested in securities that are commonly traded in established secondary
markets.
Reporting


The Investment Manager will provide HG Re Ltd. a report for each of the
Portfolios to BAM within 10 business days following the end of each calendar
quarter containing but not limited to the following:
i.
A list of all Investable Assets in the Portfolio,

ii.
The market value on the last business day of such calendar quarter of each
Investable Asset in the Portfolio, and

iii.
Certification that the Investable Assets in the Portfolio comply with these
Guidelines.

HG Re Ltd. will in turn provide a copy of the aforementioned reports to BAM
within 15 business days following the end of each calendar quarter.

















--------------------------------------------------------------------------------

Exhibit 10.7




APPENDIX A
GLOSSARY OF TERMS


“BAM” – Build America Mutual Assurance Company, a New York domiciled mutual
insurance corporation.
“Government Sponsored Enterprise” (“GSE”) – A financial services corporation
created by the U.S. Congress to enhance the availability of credit and reduce
the cost of credit in targeted sections of the economy including agriculture,
home finance and education. GSEs include but are not limited to: (i) Federal
National Mortgage Association (“FNMA”) and (ii) Federal Home Loan Mortgage
Corporation (“FHLMC”).
“Industry” – For the purpose of this document, an Industry will be determined
with reference to the Bloomberg industry classifications.
“Investable Assets” – All cash and securities supervised and directed by HG Re
Ltd. pursuant to these Guidelines.
“Moody’s” – Moody’s Investor Service.
“Portfolio/s” – All of the Investable Assets of the Regulation 114 Trust and/or
the Supplemental Trust.
“Portfolio Manager/s” – Nationally recognized qualified third party asset
manager.
“Rating” – For purposes of the Guidelines and limitations contained herein, the
rating of each security will be the lesser of the credit rating issued by S&P or
Moody’s for Investable Assets that are rated by such agencies. In the event of
disparate ratings between S&P and Moody’s, the lower credit rating will be used.
If neither S&P nor Moody’s has rated a particular Investable Asset, then the
lowest credit rating available from another major rating agency shall be
assigned.
“Regulation 114 Trust” – All of the Investable Assets of the Regulation 114
Trust established pursuant to the Regulation 114 Trust Agreement dated as of
July 20, 2012 entered into by and among BAM (the “Beneficiary”), HG Re Ltd (the
“Grantor”) and the Bank of New York Mellon (the "Trustee").


“Reinsurance Agreement” – The First Loss Reinsurance Treaty Agreement dated as
of July 20, 2012 entered into by and between BAM and HG Re Ltd.
“S&P” – Standard & Poor’s Rating Service.
“Supplemental Trust” – All of the Investable Assets of the Supplemental Trust,
established pursuant to the Supplemental Trust Agreement dated as of July 20,
2012 entered into by and among BAM (the “Beneficiary”), HGR Patton (Luxembourg)
S.à r.l., United States of America Branch, a subsidiary of HG Re Ltd. (the
“Grantor”) and the Bank of New York Mellon (the "Trustee").







--------------------------------------------------------------------------------

Exhibit 10.7




APPENDIX B
SECTION 1404 OF THE NEW YORK INSURANCE LAW


The types of assets described in paragraphs (1), (2), (3), (8) and (10) of
Insurance Law §1404(a) are as follows:
Paragraph 1 (Government Obligations).
(1) Government obligations. Obligations which are not in default as to principal
or interest, which are valid and legally authorized, and which are issued,
assumed, guaranteed or insured by:


(A) the United States or by any agency or instrumentality thereof,
(B) any state of the United States,
(C) any territory or possession of the United States or any other governmental
unit in the United States, or
(D) any agency or instrumentality of any governmental unit referred to in
subparagraphs (B) and (C) of this paragraph, provided that obligations to be
eligible under this paragraph shall be by law (statutory or otherwise) payable,
as to both principal and interest, from taxes levied or by law required to be
levied or from adequate special revenues pledged or otherwise appropriated or by
law required to be provided for the purpose of such payment, but in no event
shall obligations be eligible for investment under this paragraph if payable
solely out of special assessments on properties benefited by local improvements.


Paragraph 2 (Obligations of American Institutions).


(2) Obligations of American institutions.


(A) Obligations which are issued by any solvent American institution or which
are assumed or guaranteed by any solvent American institution (other than an
insurance company) and which are not in default as to principal or interest
provided such obligations:


(i) are adequately secured by collateral security having a market value not less
than the principal amount thereof and have investment qualities and
characteristics wherein the speculative elements are not predominant, or


(ii) are rated A or higher (or the equivalent thereto) by a securities rating
agency recognized by the superintendent, or if not so rated, are similar in
structure and in all material respects to other obligations of the same
institution which are so rated, or


(iii) are insured by one or more authorized insurance companies (other than the
investing insurer or any parent, subsidiary or affiliate of such insurer) who
are licensed to insure obligations in this state and, after considering such
insurance, are rated Aaa (or the equivalent thereto) by a securities rating
agency recognized by the superintendent, or


(iv) have been given the highest quality designation by the Securities Valuation
Office of the National Association of Insurance Commissioners.


(B) No investment in or loan upon the obligations of any institution, other than
an institution which issues mortgage related securities, and no investment in
any one mortgage related security, made pursuant to the provisions of this
paragraph shall exceed five per centum of the admitted assets of such insurer as
shown by its last statement on file with the superintendent.


Paragraph 3 (Preferred or guaranteed shares of American institutions).









--------------------------------------------------------------------------------

Exhibit 10.7


(3) Preferred or guaranteed shares of American institutions.


(A) Preferred or guaranteed shares issued or guaranteed by a solvent American
institution if all of the institution's obligations are eligible as investments
under item (ii) or (iv) of subparagraph (A) of paragraph two of this subsection.


(B) No investment in the preferred or guaranteed shares of any institution made
pursuant to the provisions of this paragraph shall exceed two percent of such
insurer's admitted assets as shown by its last statement on file with the
superintendent.


Paragraph 8 (Equity interests).


(8) Equity interests.


(A) Investments in common shares or partnership interests of any solvent
American institution, if:


(i) all its obligations and preferred shares, if any, are eligible as
investments under this subsection and


(ii) such equity interests of any such institution except an insurance company
are registered on a national securities exchange, as provided in the Securities
Exchange Act of 1934, 15 U.S.C. §§78a-78kk or otherwise registered pursuant to
said act and, if so otherwise registered, price quotations therefor are
furnished through a nationwide automated quotations system approved by the
National Association of Securities Dealers, Inc., provided that an insurer may
invest under this paragraph an amount not exceeding one percent of the insurer's
admitted assets as shown by its last statement on file with the superintendent
even though such equity interests are not so registered and are not issued by an
insurance company.


(B) Investment limitations.


(i) No insurer subject to the provisions of paragraph two of subsection (a) or
subsection (b) of section one thousand four hundred three of this article shall
invest in or loan upon any one institution's outstanding equity interests an
amount exceeding one percent of the insurer's admitted assets as shown by its
last statement on file with the superintendent, and


(ii) the cost of any investment in equity interests, made pursuant to this
paragraph, when added to the aggregate cost of all other investments in equity
interests then held pursuant to this paragraph, paragraph six and clause (ii) of
subparagraph (A) of paragraph ten of this subsection shall not exceed:


(I) in the case of an insurer authorized to make investments under item (i) of
this subparagraph except a retirement system organized pursuant to article
forty-six of this chapter, the lesser of its surplus to policyholders or ten
percent of its admitted assets as shown by its last statement on file with the
superintendent, and


(II) in the case of a retirement system organized pursuant to article forty-six
of this chapter, thirty percent of its admitted assets as shown by its last
statement on file with the superintendent.


Paragraph 10 (Investment companies).


(10) Investment companies.


(A) Securities of any investment company registered pursuant to the federal
Investment Company Act of 1940, 15 U.S.C. § 802, if such company:


(i) invests at least ninety percent of its assets in the types of securities
which qualify as a reserve investment pursuant to the provisions of paragraph
one, two or three of this subsection or which invest in securities







--------------------------------------------------------------------------------

Exhibit 10.7


which are determined by the superintendent to be substantively similar to the
types of securities set forth in such paragraphs; or


(ii) invests at least ninety percent of its assets in the types of equity
interests which qualify as a reserve investment pursuant to the provisions of
paragraph eight of this subsection.


(B) Investment limitations. Investments made by an insurer subject to the
provisions of paragraph two of subsection (a) or subsection (b) of section one
thousand four hundred three of this article shall not exceed the following
limitations:


(i) in any investment company qualifying under item (i) of subparagraph (A)
hereof, ten percent of such insurer's admitted assets as shown by its last
statement on file with the superintendent and the aggregate amount of investment
in such qualifying investment companies shall not exceed twenty-five percent of
such insurer's admitted assets as shown by its last statement on file with the
superintendent; and


(ii) in any investment company qualifying under item (ii) of subparagraph (A)
hereof, five percent of such insurer's admitted assets as shown by its last
statement on file with the superintendent and the aggregate amount of investment
in such qualifying investment companies shall be included when calculating the
permissible aggregate value of equity interests pursuant to the provisions of
subparagraph (B) of paragraph eight of this subsection.











